DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 6/7/22.    
Claim(s) 1-26 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-114, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi, U.S. Pub/Patent No. 2020/0128089 A1 in view of Amacker, U.S. Pub. No. 2015/0286610 A1, and further in view of Agarwal, U.S. Pat. No. 8,090,703 B1.
As to claim 1, Rizvi teaches a method comprising: 
obtaining, from a remote targeted feature flag configuration server of said video content network, feature flag overrides associated with said client (Rizvi, figure 5; page 2, paragraph 20; page 4, paragraph 44-50; page 7, paragraph 95; i.e., feature variable values obtained from the web server through the network (equivalent to remote server) and the overridden feature (equivalent to feature flag overrides) for the video display (equivalent to video content network client)); 
10sending, from said video content network client, said feature flag overrides to the remote back-end server of said video content network (Rizvi, page 2, paragraph 20; page 4, paragraph 44-50; i.e., deploying (equivalent to sending) to the web server through a network); 
at said video content network client, obtaining, from said remote back-end server, data to be rendered in accordance with an updated feature flag profile comprising both default feature flag values and feature flag values overridden in accordance with said 15feature flag overrides (Rizvi, figure 4B; page 2, paragraph 20-23; page 4, paragraph 44-51; page 5, paragraph 61; page 7, paragraph 96; i.e., displaying (equivalent to rendering) different variations including different features included default feature flag variable values (equivalent to feature flag values) and overridden (equivalent to feature flag values overridden) by a variation (equivalent to updated feature flag profile)); and 
rendering said data on said video content network client in accordance with the updated feature flag profile (Rizvi, figure 4B; page 2, paragraph 23; page 7, paragraph 96; i.e., [0096] provides the selected feature variable value to the third-party content provider to be displayed with the digital content. In one embodiment, processing logic may further receive data identifying how a user interacted with the digital content and select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future).  
But Rizvi failed to teach the claim limitation wherein at a video content network client for rendering information from a remote back-end server; sending, from said video content network client for rendering said information from said remote back-end server; at said video content network client for rendering said information from said remote back-end server; wherein each default feature flag defines a parameter of a corresponding feature and each overridden feature flag defines a parameter of a corresponding overridden feature.
However, Amacker teaches the limitation wherein at a video content network client for rendering information from a remote back-end server (Amacker, figure 3; page 7, paragraph 50-51 & 56; i.e., [0050] After retrieving the publisher's content corresponding to the website 305, the client device 300 can render the publisher's content and the client-side script included therein in a browser 303 of the client device 300. In response to rendering the publisher's content, the graphical and textual data associated with the website 305 can be rendered. For example, as illustrated in FIG. 3, an image 307 of a product (for example, a camera) can be rendered in the browser 303 of the client device 300.Also illustrated in FIG. 3 is text data 309. In other implementations, the image data and text data can be other than those illustrated in FIG. 3, for example, articles, text, photos, graphics, visual or audio media files, columns of text, or any other information which can be represented graphically, audibly, or textually); sending, from said video content network client for rendering said information from said remote back-end server (Amacker, page 10, paragraph 71; i.e., [0071] For example, when the client-side script associated of the publisher's content is rendered at the client devices 400, 405, and when the script key is rendered, information can be transmitted from the client device 400, 405 to a backend server having a shared storage medium that includes a peerset 425 associated with the publisher's content to register the client device 400, 405 with the backend server. Such information can be similar to that discussed in FIG. 2. That is, the information transmitted by the client devices 400, 405 to the backend server in response to rendering the script key of the client-side script can be information from which the backend server can compute a peerset name to determine whether a peerset exists having the computed peerset name); at said video content network client for rendering said information from said remote back-end server (Amacker, figure 3; page 7, paragraph 50-51 & 56; i.e., [0050] After retrieving the publisher's content corresponding to the website 305, the client device 300 can render the publisher's content and the client-side script included therein in a browser 303 of the client device 300. In response to rendering the publisher's content, the graphical and textual data associated with the website 305 can be rendered. For example, as illustrated in FIG. 3, an image 307 of a product (for example, a camera) can be rendered in the browser 303 of the client device 300. In other implementations, the image data and text data can be other than those illustrated in FIG. 3, for example, articles, text, photos, graphics, visual or audio media files, columns of text, or any other information which can be represented graphically, audibly, or textually).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rizvi-Amacker to substitute information from Amacker for variation from a web page from Rizvi to reduce the cumbersome and less complicated with more complex content (Amacker, page 1, paragraph 3).
However, Agarwal teaches the limitation wherein each default feature flag defines a parameter of a corresponding feature and each overridden feature flag defines a parameter of a corresponding overridden feature (Agarwal, figure 4B; col 18, lines 64 – col 19, lines 10; i.e., The system 100 provides experiment flags , or parameters, 65 that can be modified by experiments. Each binary has zero or
more experiment flags , and the default values of the flags indicate how the binary will run in general the system 100 stores default values for each flag (or parameter) for each application so that the default values for the parameters are used if the values are not overridden by experiments. The default values for the same 5 flag can be different for different applications. Experiments are used to override the default values of the flags. The experiments inherit the default values of the flags that are not overridden).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rizvi to substitute experiment flags from Agarwal for unique identifier of the feature from Rizvi to result in the highest conversion rate, leading to the highest ad revenue (Agarwal, col 1, lines 38-45).5
As to claim 10, Rizvi-Amacker-Agarwal teaches he method as recited in claim 1, wherein said default feature flag values comprise OFF and 20said feature flag overrides turn corresponding features ON (Rizvi, page 1, paragraph 15; page 3, paragraph 33; page 4, paragraph 35; i.e., toggling OFF and ON between feature flag variation values and overridden (equivalent to feature flag overridden and default feature flag values)).  
As to claim 11, Rizvi-Amacker-Agarwal teaches he method as recited in claim 1, wherein said default feature flag values comprise ON and said feature flag overrides turn corresponding features OFF (Rizvi, page 1, paragraph 15; page 3, paragraph 33; page 4, paragraph 35; i.e., toggling OFF and ON between feature flag variation values and overridden (equivalent to feature flag overridden and default feature flag values)).  
25 As to claim 12, Rizvi-Amacker-Agarwal teaches he method as recited in claim 1, further comprising repeating said steps of obtaining said feature flag overrides, sending said feature flag overrides, obtaining said data to be rendered, and rendering said data for a plurality of additional clients to implement a gradual feature rollout (Rizvi, page 1, paragraph 15; page 6, paragraph 73-80; i.e., gradually rollout feature).  30

Claim(s) 14, 23-25 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1, 10-12.  Therefore, claim(s) 14, 23-25 is/are also rejected for similar reasons set forth in claim(s) 1, 10-12.
Claim(s) 13 & 26 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 13 & 26 is/are also rejected for similar reasons set forth in claim(s) 1.



Claim(s) 2-5 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi, U.S. Pub/Patent No. 2020/0128089 A1 in view of Amacker, U.S. Pub. No. 2015/0286610 A1, and further in view of Rajan, U.S. Patent/Pub. No. 2014/0081950 A1.
As to claim 2, Rizvi-Amacker-Agarwal teaches he method as recited in claim 1, further comprising said remote back-end server: 
retrieving said default feature flag values from a feature flag database (Rizvi, page 3, paragraph 33; page 4, paragraph 52; page 7, paragraph 95; i.e., collected the default feature variable value from the platform (equivalent to database)); 
20generating said updated feature flag profile based on said retrieved default feature flag values and said feature flag overrides (Rizvi, page 4, paragraph 45-50; page 7, paragraph 96; i.e., based on the data, provided the new feature variable value (equivalent to updated feature flag profile), including the default feature variable values (equivalent to default feature flag values) and overridden (equivalent to feature flag override)); and 
updated feature flag profile (Rizvi, page 4, paragraph 45-50; page 7, paragraph 96; i.e., based on the data, provided the new feature variable value (equivalent to updated feature flag profile), including the default feature variable values (equivalent to default feature flag values) and overridden (equivalent to feature flag override)).  
But Rizvi-Amacker-Agarwal failed to teach the claim limitation wherein using business logic to generate said data.
However, Rajan teaches the limitation wherein using business logic to generate said data (Rajan, page 1, paragraph 13; page 7, paragraph 68; i.e., generate results for a query; processing a query from the business logic and routine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rizvi-Amacker-Agarwal in view of Rajan so that the system would be able to using the business logic to control other application.  One would be motivated to do so to increase the efficient and reduce the time process (see Rajan, page 1, paragraph 4).
25 As to claim 3, Rizvi-Rajan teaches he method as recited in claim 2, wherein said feature flag database includes a plurality of profiles for a plurality of versions of a plurality of clients including said video content network client (Rizvi, figure 2B; page 1, paragraph 3 & 14; page 2, paragraph 20; page 4, paragraph 50-51; i.e., production version of the web page through the network; feature flags).  
As to claim 4, Rizvi-Rajan teaches the method as recited in claim 3, wherein said data comprises data specifying a user 30interface for said client (Rizvi, figure 3A; i.e., user interface).  
As to claim 5, Rizvi-Rajan teaches the method as recited in claim 3.  But Rizvi-Amacker-Agarwal failed to teach the claim limitation wherein said data comprises search results setting forth results of a search conducted by said back-end server using a non-default search routine specified by said feature flag overrides.  
However, Rajan teaches the limitation wherein search results setting forth results of a search conducted by said back-end server using a non-default search routine specified by said feature flag overrides (Rajan, page 2, paragraph 16-17; i.e., query engine using the custom routine (equivalent to non-default search routine)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rizvi-Amacker-Agarwal in view of Rajan so that the system would be able to using the business logic to control other application.  One would be motivated to do so to increase the efficient and reduce the time process (see Rajan, page 1, paragraph 4).

Claim(s) 15-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 2-5.  Therefore, claim(s) 15-18 is/are also rejected for similar reasons set forth in claim(s) 2-5.


Claim(s) 6-8 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi, U.S. Pub/Patent No. 2020/0128089 A1 in view of Amacker, U.S. Pub. No. 2015/0286610 A1, and further in view of Wijngaarden, U.S. Patent/Pub. No. 2012/0210325 A1.
As to claim 6, Rizvi-Amacker-Agarwal teaches the method as recited in claim 1, wherein said video content network client sends a request to said remote targeted feature flag configuration server upon initialization to obtain said feature flag overrides.  
However, Wijngaarden teaches the limitation wherein said video content network client sends a request to said remote targeted feature flag configuration server upon initialization to obtain said feature flag overrides (Wijngaarden, figure 6; page 8, paragraph 131; i.e., initialized the flags and override flags (equivalent to flag override)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rizvi-Amacker-Agarwal in view of Wijngaarden so that the system would be able to setting the override flag for all tasks.  One would be motivated to do so to maximize the utilization include fairness and turnaround time (see Wijngaarden, page 1, paragraph 12).
As to claim 7, Rizvi-Wijngaarden teaches he method as recited in claim 6, wherein said request includes account information for an 10account holder associated with said client, and a device identifier for said client (Rizvi, page 3, paragraph 30-31; i.e., sending the user ID for the device ID (equivalent to device identifier)).  
As to claim 8, Rizvi-Wijngaarden teaches he method as recited in claim 7, wherein said request is implemented via an application program interface (API) call (Rizvi, page 5, paragraph 61; i.e., including the API).  

Claim(s) 19-21 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 6-8.  Therefore, claim(s) 19-21 is/are also rejected for similar reasons set forth in claim(s) 6-8.


Claim(s) 9 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi, U.S. Pub/Patent No. 2020/0128089 A1 in view of Amacker, U.S. Pub. No. 2015/0286610 A1, and Wijngaarden, U.S. Patent/Pub. No. 2012/0210325 A1, and further in view of Faccin, U.S. Pub. No. 2016/0286600 A1.
15 As to claim 9, Rizvi-Amacker-Agarwal-Wijngaarden teaches the method as recited in claim 8.  But Rizvi-Amacker-Agarwal-Wijngaarden failed to teach the claim limitation wherein said remote targeted feature flag configuration server using logic to determine said feature flag overrides associated with said client based on said account information and said device identifier.  
However, Faccin teaches the limitation wherein said remote targeted feature flag configuration server using logic to determine said feature flag overrides associated with said client based on said account information and said device identifier (Faccin, page 15, paragraph 183-187 & 190; i.e., [0184] The access node authorizes or denies S-GW relocation 730 based, for example, on local configuration and policies. If relocation is enabled, the access node may store the selected S-GW as the S-GW selected by MME B (e.g., Selecting MME=MME B), and store the value of the override flag as set by MME B; [0187] The access node may perform mapping of device identifiers to context identifiers, mapping of context identifiers to MME identifiers, mapping of context identifiers to security contexts, mapping of context identifiers to serving gateways, and may store 736 mapping results in a memory device at the access node. In other words, the access node may store 736 a mapping of a device identifier to an identifier of a logical context of the device (e.g., VESM_ ID2), a mapping of a logical context of the device to an identity of an MME ( e.g., MME B), and the value of the S-GW override flag (e.g., flag is set, or not set); [0190] The RRC Connection Request may also include "<device identities>", where if multiple NAS contexts are being (re)established, the <device identities> may be the international mobile subscriber identity (IMSI)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rizvi-Amacker-Agarwal-Wijngaarden to substitute context identifier from Faccin for variation from user identifier from Rizvi-Amacker-Agarwal-Wijngaarden to offer the ability to support the credentials of both devices (Faccin, page 1, paragraph 7).

Claim(s) 22 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 9.  Therefore, claim(s) 22 is/are also rejected for similar reasons set forth in claim(s) 9.

Response to Arguments
Applicant’s argument(s) filed 6/7/22 have been fully considered but they are not persuasive.
Argument 1
Appellant argues on page 12-13 of the Argument (claim(s) 1, 13, 14 & 26), 
“Amacker does not teach or suggest of any information should include sending feature flag overrides to the backend server recited in Appellant’s “sending, from said video content network client for rendering said information from said remote back-end server” and “at said video content network client for rendering said information from said remote back-end server”.

Examiner’s response to Argument 1:
According to the Specification (page 10, paragraph 71), the main function of sending, from said video content network client for rendering said information from said remote back-end server is to information can be transmitted from the client device 400, 405 to a backend server.  
As describe in Amacker (page 10, paragraph 71; i.e., [0071] For example, when the client-side script associated of the publisher's content is rendered at the client devices 400, 405, and when the script key is rendered, information can be transmitted from the client device 400, 405 to a backend server having a shared storage medium that includes a peerset 425 associated with the publisher's content to register the client device 400, 405 with the backend server. Such information can be similar to that discussed in FIG. 2. That is, the information transmitted by the client devices 400, 405 to the backend server in response to rendering the script key of the client-side script can be information from which the backend server can compute a peerset name to determine whether a peerset exists having the computed peerset name), the invention disclosed the method of transmitted information from the client device 400, 405 to a backend server.  Therefore, a reasonable interpretation of "sending, from said video content network client for rendering said information from said remote back-end server" has been made, and the Examiner believes sending, from said video content network client for rendering said information from said remote back-end server of Amacker are within the scope of such interpretation.
	Furthermore, Amacker also discloses (page 7, paragraph 50-51 & 56) “at said video content network client for rendering said information from said remote back-end server” (Amacker, figure 3; page 7, paragraph 50-51 & 56; i.e., [0050] After retrieving the publisher's content corresponding to the website 305, the client device 300 can render the publisher's content and the client-side script included therein in a browser 303 of the client device 300. In response to rendering the publisher's content, the graphical and textual data associated with the website 305 can be rendered. For example, as illustrated in FIG. 3, an image 307 of a product (for example, a camera) can be rendered in the browser 303 of the client device 300. In other implementations, the image data and text data can be other than those illustrated in FIG. 3, for example, articles, text, photos, graphics, visual or audio media files, columns of text, or any other information which can be represented graphically, audibly, or textually).  Clearly, the publisher’s content is equating to the information and the website 305 is equating to the remote backend server.  Therefore, Amacker meets the claim limitation.

Argument 2
Appellant argues on page 13-14 of the Argument (claim(s) 1, 13, 14 & 26), 
“Rizvi does not teach the claimed limitation “at said video content network client, obtaining, from said remote back-end server, data to be rendered in accordance with an updated feature flag profile comprising both default feature flag values and feature flag values overridden in accordance with said 15feature flag overrides”.

Examiner’s response to Argument 2:
As describe in Rizvi (Rizvi, figure 4B; page 2, paragraph 20-23; page 4, paragraph 44-51; page 5, paragraph 61; page 7, paragraph 96; i.e., displaying (equivalent to rendering) different variations including different features included default feature flag variable values (equivalent to feature flag values) and overridden (equivalent to feature flag values overridden) by a variation (equivalent to updated feature flag profile)), the invention disclosed the method of “at said video content network client, obtaining, from said remote back-end server, data to be rendered in accordance with an updated feature flag profile comprising both default feature flag values and feature flag values overridden in accordance with said 15feature flag overrides”.  Clearly, displaying the default feature flag variable values by a variation is equating to the “at said video content network client, obtaining, from said remote back-end server, data to be rendered in accordance with an updated feature flag profile comprising both default feature flag values and feature flag values overridden in accordance with said 15feature flag overrides”.  Therefore, Rizvi meets the claim limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Listing of Relevant Arts
Yang, U.S. Patent/Pub. No. US 20200045379 A1 discloses value of the query flag.
Sharma, U.S. Patent/Pub. No. US 20120272263 A1 discloses flag value.
Limbasia, U.S. Patent/Pub. No. US 8555331 B2 discloses feature flags.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        	
	
	
	
	
	
	
	
	Nd